DETAILED ACTION
The examiner acknowledges the preliminary amendments to the specification filed 02/20/2020 and 03/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/20, 11/19/20, and 07/21/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey et al., hereinafter “Downey” (US Pub No 2007/0093790), cited in IDS filed 04/21/20.
Downey discloses an apparatus to deploy a disposable needle assembly of a surgical device, comprising: a disposable needle assembly (including key 240, needle/sleeve 54, knob 250, see figs. 1 and 4, and para [0032], [0050]), a reusable handle assembly (including threaded collar 214, handle 14, riser 22, trigger 84, see figs. 1 and 4 and para [0033]), and a retractable slide (including actuator shaft 130, see fig. 3 and para [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/04/2021